The libellants are mortgagees of the boat. The mortgage was not registered in the custom-house nor city register. After its execution, the owner of the boat sold her to the claimant, and the bill of sale was duly registered at the custom-house. It is not proved that the purchaser had actual notice of the mortgage, before the bill of sale and delivery of the boat to him.
Held, that a court of equity might be enabled to bring to light circumstances which would vitiate the claimant’s title as against the mortgage, but in this action admiralty can only regard the legal title, and that is with claimant, and he must have a decree, with costs.